Citation Nr: 1639704	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2, or a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In June 2013 and December 2014 the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.







FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II did not have its onset in service, did not manifest to a compensable degree within one year of service, and is not otherwise related to a disease or injury of service origin.

2.  The Veteran's erectile dysfunction did not have its onset in service and is not otherwise related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in April 2008 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in July 2013 and an addendum opinion was issued in August 2015.  The Board finds the examination and addendum opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A June 2013 Board decision remanded the case and instructed the RO to provide the Veteran with a VA examination.  The requested examination was provided in July 2013.  A December 2014 Board decision remanded the claim and requested an addendum opinion from the July 2013 examiner to clarify his opinion.  The requested medical opinion was issued in August 2015.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran testified during a Board hearing in February 2012, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Finally, service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran seeks entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected disabilities, and entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2 and service-connected disabilities.


Diabetes Mellitus II

As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis of diabetes has been established.  See VA Treatment Records; July 2013 VA Examination Report.  As the Veteran has a current diagnosis of diabetes, the issue that remains disputed is whether the disability is related to service or service connected disability.

The Veteran's service treatment records reveal no pertinent complaints or treatment for diabetes mellitus.

In a July 2013 VA examination report, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was incurred in or caused by an in-service injury, event, or illness. The examiner reasoned that, "[T]he Veteran developed diabetes well beyond 1 year of his military service.  There is no medical evidence found upon review of the literature that can support the contention of diabetes development being casually or etiologically related to his military service." 

The examiner further reasoned that, "A careful review of the medical records reveals that [the Veteran's] blood glucose has been stable with the gold standard test Hemoglobin A1c being the test referred to.  Of 16 tests results viewed over the period 10/11/2002 to 6/13/2013 there were 2 A1c levels considered high noted on 6/1/2002 at 6.8% and 7/2/2012 at 6.7%.  At the June 1, 2012 [visit], the provider noted that the Veteran 'admits to being non-compliant with diet.'  [In] July 2, 2012, [the] Veteran was seen by a different VA provider and the issue of the diabetes was not noted on the assessment or plan section of the progress note.  There are no other findings to indicate that [the] Veteran has diabetes that is not well controlled or that would contribute to other service-connected conditions.  This condition, which developed well after military service, is not related to his inability to exercise as the condition is stable and although he has been requested to lose weight for conditions such as obstructive sleep apnea, hyperlipidemia and this condition, it is noted as stable."  

In its December 2014 remand the Board noted that although the examiner provided a negative nexus opinion and detailed rationale, the examiner checked the box indicating that the Veteran's diabetes mellitus clearly and unmistakably existed prior to service.  Thus the Board requested an addendum opinion clarifying the examiner's findings.  In his August 2015 addendum opinion, the examiner clarified that the Veteran's diabetes was diagnosed in 2000, 11 years after separation from service and was not a preexisting condition. 

Regarding the Veteran's claims that his diabetes mellitus is secondary to his service-connected disabilities, the July 2013 examiner opined that the Veteran's diabetes was not caused by or aggravated by his service-connected cardiomegaly, lumbar strain, chronic radiculopathy, and hypertension.  In sum, the examiner reasoned that the Veteran's service-connected disabilities predated his diagnosis of diabetes mellitus and that there was no evidence of the Veteran's diabetes being caused or aggravated by his service-connected conditions. 

The examiner also specifically addressed the Veteran's contention that his diabetes mellitus type II, is a result of his inability to exercise due to his service-connected lumbosacral strain and subsequent weight gain.  See February 2012 Hearing Transcript.  The examiner reported that the Veteran's lack of exercise is associated with his lack of compliance with recommendations for his care.  Specifically, the examiner stated, "[The Veteran] is noted on his June 1, 2012 visit as not being compliant with [his] diet and also when his obesity was discussed indicated he was not interested in a consult to the nutrition clinic.  It is found throughout his VA medical record a pattern of no shows for medical appointments . . . Also noted is recent positive findings for alcohol that is significant."   

The Board finds the medical evaluations adequate and highly probative to the question at hand.  The medical service provider possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the examiner provided adequate rationales for his opinions.  The VA examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  

In addition, the Veteran has not asserted and the evidence does not show that his diabetes mellitus manifested to a compensable degree within a year of separation from service.  See 38 C.F.R. § 3.309(a).  In fact, the medical evidence discloses that the Veteran did not have any history of diabetes until 2000, approximately 11 years after separation from service.  See VA Treatment Records; August 2015 VA Examination Report. 

The only evidence supporting a link between the Veteran's diabetes mellitus and service or service connected disability is the Veteran's statements.  While the Veteran is competent to report symptoms capable of lay observation, he is not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The determination of the etiology of diabetes mellitus concerns knowledge of an internal physical process extending beyond an immediately observable cause-and-effect relationship, and which requires the administration and interpretation of specialized diagnostic tests.  There is no indication that the Veteran possesses such specialized knowledge.  Likewise, mere conclusory or generalized lay statements that a service event caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran is not competent to opine as to the etiology of his diabetes mellitus.

As the more probative evidence indicates that the Veteran's diabetes mellitus was not incurred in or caused by an event in service, was not caused by or aggravated by a service-connected disability, and did not manifest to a compensable degree within one year of service, service connection is not warranted on any basis.  

Erectile Dysfunction 

The Veteran also claims entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II and service-connected disabilities.
The evidence is conflicting as to whether the Veteran has a current erectile dysfunction disorder.  The Veteran sought treatment for erectile dysfunction in February 2008 and was prescribed Levitra.  See VA Treatment Records.  In the July 2013 VA examination report, the examiner stated, "There is not sufficient evidence to suggest that [the] Veteran has an erectile dysfunction.  The current problem list does not indicate this as a problem.  What is found related to this condition is a self-reported history of 'trouble with erection.'  The provider did not provide specific information related to this report, but did list erectile dysfunction on the visit dated 2/20/2008.  Medication for his condition has been continued, although he reports on this exam that he still [can engage in sexual intercourse]. "  

The Veteran's service treatment records reveal no pertinent complaints or treatment for erectile dysfunction, and the Veteran has not asserted that his erectile dysfunction had its onset in service.  

The Veteran asserts that his erectile dysfunction was due to a service-connected disability.  Because service connection is not established for diabetes mellitus, any further consideration of secondary service connection based on diabetes is not warranted.  38 C.F.R. § 3.310 (a).

Regarding the Veteran's assertion that his erectile dysfunction is related to his service-connected hypertension, the July 2013 VA examiner opined that the Veteran's diagnosis of hypertension predates the self-reported erectile dysfunction diagnosis and prescriptions of medication to treat this condition.  A review of the Veteran's current/active medications does not list a medication for the treatment of hypertension.  Based on an all outpatient list of medications that have been provided through this VA Medical Center and the Veteran's prior three blood pressure readings, the examiner found that there is no clinical evidence to suggest that the Veteran has an issue of hypertension with or without medication.  The examiner further explained, "This is then a nexus to indicate that hypertension, if it exists, does not contribute to erectile dysfunction as this condition is stable.  The literature would suggest the possibility of a nexus with consideration of his ethnicity, hypertension and erectile dysfunction if the condition was not controlled."  

With respect to the Veteran's service-connected cardiomegaly, the examiner reported that there is no medical evidence of record or medical literature to suggest a relationship between cardiomegaly and erectile dysfunction.  See August 2015 Examination Report Addendum.  The examiner noted that the Veteran's erectile dysfunction was diagnosed in 2008 which was post discharge.  Id.  The examiner maintained that the Veteran's erectile dysfunction was less likely than not aggravated or caused by the Veteran's cardiomegaly, lumbar strain, radiculopathy, or hypertension, and that the most likely cause was related to diabetes.  Id. 
 
The Board finds the medical evaluations adequate and highly probative to the question at hand.  The medical service provider possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the examiner provided adequate rationales for his opinions.  The VA examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  

The only evidence supporting a link between the Veteran's erectile dysfunction and service connected disability is the Veteran's statements.  While the Veteran is competent to report symptoms capable of lay observation, he is not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The determination of whether the claimed erectile dysfunction is due to internal physical processes like heart disease and hypertension extends beyond an immediately observable cause-and-effect relationship, and so requires medical expertise to resolve.  There is no indication that the Veteran possesses such specialized knowledge.  Thus, the Veteran is not competent to opine as to the etiology of his erectile dysfunction.

In light of the foregoing evidence, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's erectile dysfunction is not related to service or service connected disability.  Accordingly, service connection for erectile dysfunction is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2, or a service-connected disability is denied. 


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the Veteran is service connected for cardiomegaly at 30 percent, lumbosacral strain at 20 percent, chronic radiculopathy at 20 percent, and hypertension at 10 percent.  The Veteran's combined disability rating was 50 percent from June 8, 1998 and is 60 percent from April 14, 2008.

Although the Veteran did not meet the applicable percentage standards during the appeal period, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for TDIU on an extra-schedular basis.  In April 2007 and February 2011 VA examination reports, the examiners reported that the Veteran's chronic lumbar strain is "very limiting in occupational and daily activities, he is not capable of more than light sedentary activity in short intervals, is not capable of sustained gainful employment, he cannot lift, nor can he sit or stand for greater than 15-20 minutes."  

Notably, although the Veteran is service connected for a lumbar spine disorder, he suffered a back injury while working in November 2004, and the AOJ denied the Veteran's service connection claim finding that this injury was the cause of his unemployability, not his service-connected disabilities.  In a July 2011 private treatment note, Dr. S.R.P indicated that, "[The Veteran] has not worked since the day of injury November 8, 2004 seven and a half years and we are not ready to release him to work and I am not sure he will be able to be released to work.  He certainly cannot do anything strenuous, heavy lifting, bending or twisting and he cannot do anything where he needs to stay in the same position.  He needs to be able to change position at will."  

In the July 2013 VA examination report, the VA examiner reported, "[I]t is not appreciated that the [service-connected lumbar spine condition] is a factor in the Veteran's ability to obtain and maintain gainful employment to include sedentary work.  I disagree with the examiner who completed the February 2011 exam.  This examiner primarily worked in the primary care section of medicine and did not have a good understanding of the disability and TDIU process. The other factor is the Veteran had recently experienced the surgical implant of the spinal cord stimulator and may have presented differently.  There are no limitations/restrictions found related to his cardiomegaly, lumbar strain, or hypertension that would cause this examiner to think that he cannot perform functions that would result in payment, i.e. employment.  He is high school educated.  He has not tried to seek employment and does not express an interest in anything when questioned regarding re-training for some type of work other than laborer as he indicates his back will no longer allow him to do that type of work." 

In light of all of the above, the Board finds that the Veteran should undergo a Social and Industrial Survey.  Also, the Veteran's case should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA and private treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

2.  Thereafter, forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

3.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


